No opinion. Hagarty, Carswell, Adel and Close, JJ., concur. Lazansky, P. J., concurs as to affirmance of the order but dissents as to affirmance of the judgment and votes tó reverse the judgment and to dismiss the complaint, with the following memorandum: The city map was filed in 1916. The property herein was conveyed in 1940. No eminent domain proceeding has been commenced. There was no finding of misrepresentation. Building beyond the line laid out on the city map without the permit mentioned in section 35 of the General City Law (Cons. Laws, ch. 21) is not an encumbrance. Section 35 is unconstitutional. Headley v. City of Rochester (272 N. Y. 197) is not to the' contrary, although it easts a shadow in that direction. The order is resettled accordingly. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.